Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00103-CV

                                        IN RE Irene ALVARADO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 11, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 25, 2015, relator filed a petition for writ of mandamus complaining of the trial

court’s order striking her petition in intervention and for adoption. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2014-CVL-000326-D4, styled In the Interest of D.A., A Child, pending in
the 406th Judicial District Court, Webb County, Texas, the Honorable Paul D. Gallego presiding.